Citation Nr: 0217743	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  95-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to service connection for 
peripheral neuropathy due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  He served in the Republic of Vietnam during the 
Vietnam Era from July 1967 to July 1968.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision issued 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection.  The Board remanded the current 
appeal for further development in January 1999.  The 
additional development is now complete and the veteran's 
appeal is again before the Board for adjudication.

The veteran was afforded a hearing at the RO in March 1995.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issue decided has been developed and obtained, and all 
due process concerns as to the development of the issue have 
been addressed.

2.  The veteran was diagnosed with peripheral neuropathy in 
August 1989, more two decades after the veteran's July 1968 
discharge from active duty.

3.  The veteran did not acquire peripheral neuropathy as a 
result of his active duty or as a result of his active duty 
in the Republic of Vietnam during the Vietnam Era.


CONCLUSION OF LAW

Peripheral neuropathy, claimed as due to Agent Orange 
exposure, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was informed of the 
laws, regulations, and evidence pertinent to establishing 
his service connection claim via an April 1994 letter, the 
August 1994 rating decision, the December 1994 Supplemental 
Statement of the Case (SSOC), the April 1995 hearing officer 
decision, the May 1995 SSOC, the February 1997 SSOC, a 
November 1996 letter, and the April 2002 SSOC.  The April 
2002 SSOC additionally informed him that VA would try to 
help him by getting such things as medical records, 
employment records, or records from other government 
agencies but that the veteran had to give enough information 
about the records so that a request could be made.  He was 
also informed that it was his responsibility to make sure 
that the records were received.  The Board finds that VA's 
duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claim have been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In the instant case, the evidence 
of record consists of medical records detailing the 
veteran's current disabilities, letters in support of his 
claim from the veteran and private physicians, a report of a 
VA examination conducted for a nexus opinion, and a 
transcript of the veteran's March 1995 hearing.  The veteran 
has not provided any information that identifies additional 
evidence in support of his claim.  Therefore, the Board 
concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  Service Connection Claim

The veteran contends that his peripheral neuropathy is due 
to exposure to Agent Orange while he was on active duty in 
the Republic of Vietnam during the Vietnam Era.  However, 
after a complete and thorough review of the evidence, the 
Board finds that his contention is not supported by the 
evidence, and that his claim fails.

Exposure to Herbicide Agents

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e) (2002).  Regulations 
pertaining to Agent Orange exposure have expanded to include 
all herbicides used in Vietnam.  If a veteran served on 
active duty in Vietnam during the Vietnam era and has one of 
the enumerated conditions, the veteran is presumed to have 
been exposed to Agent Orange or similar herbicide.  38 
U.S.C. § 1116(f) (West Supp. 2002); see McCartt v. West, 12 
Vet. App. 164 (1999).

The diseases for which service connection may be presumed 
due to an association with exposure to herbicide agents 
consist of Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) 
(2002).  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2 (2002).

In the instant case, the evidence of record reveals that the 
veteran was diagnosed with peripheral polysensory neuropathy 
in August 1989.  The January 2000 VA Peripheral Nerves Exam 
report also reflects a diagnosis of chronic sensory 
neuropathy.  The Board notes that VA regulations regarding 
peripheral neuropathy were issued in 1996, and required a 
diagnosis of acute and subacute peripheral neuropathy 
manifest to a degree of 10 percent or more within one year 
of service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2002).

The Board notes that the veteran has submitted numerous 
medical studies and pamphlets regarding a link between 
peripheral neuropathy and exposure to Agent Orange in 
support of his claim.  The Board further notes in this 
regard that after reviewing approximately 6,420 abstracts 
and scientific or medical articles and selecting 
approximately 230 epidemiological studies for detailed 
analysis, consulting with outside experts, and conducting 
public hearings, the National Academy of Sciences (NAS) 
issued a report entitled "Veterans and Agent Orange: Health 
Effects of Herbicides Used in Vietnam" on July 27, 1993.  
Based upon that report, the Secretary of Veterans Affairs 
determined that there was no positive association between 
Agent Orange exposure and a number of specific diseases, 
including chronic peripheral neuropathy. 

Effective November 7, 1996, VA determined that a presumption 
of service connection was warranted for acute and subacute 
peripheral neuropathy in Vietnam veterans with a history of 
Agent Orange exposure, subject to the requirement that the 
term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  See 38 C.F.R. § 3.309(e), 
Note 2 (2002).  As previously noted, VA and the Court have 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not appropriate for any condition 
for which the Secretary has not determined that a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341 (1994); McCartt v. West, 12 Vet. App. 164 (1999).

Accordingly, the Board finds that the veteran is not 
entitled to a presumption of service connection for 
peripheral neuropathy as is it not one of the enumerated 
conditions for which service connection may be granted on a 
presumptive basis.  See 38 C.F.R. § 3.309(e) (2002).

Entitlement to Service Connection Other Than Due to Exposure 
to Agent Orange
 
The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the provisions 
governing direct service connection.

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise 
is more than evidence that merely suggests a possible 
outcome.  Instead, there must be at least an approximate 
balance of positive and negative evidence for the veteran to 
prevail.  Id. at 56.

The veteran's service medical records are not of record.  
Accordingly, the Board has a heightened obligation to 
provide an explanation of reasons or bases for its findings 
and to consider the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

As previously indicated, private medical records first 
reveal the veteran was diagnosed with peripheral neuropathy 
in August 1989.  A May 1993 private medical record contains 
a diagnosis of peripheral neuropathy of "unclear etiology".  
A February 1995 letter from Farrin A. Manian, M.D. reflects 
that no definite cause for the veteran's neuropathy could be 
find.  Dr. Manian further indicated in his February 1995 
letter that the veteran had no history of diabetes or any 
other common cause of neuropathy and it was reasonable to 
check into the possibility of the condition being related to 
toxin exposure in the past.  A September 1998 operative 
report reflects that the veteran had a history of 
Pseudomonas osteomyelitis several years previously that 
developed in the setting of peripheral neuropathy of unclear 
origin.  A July 1999 letter from David E. Schlarman, M.D., 
reflected that the cause of the veteran's advanced 
neuropathy with complete sensory loss in his feet is unclear 
as he does not have the usual accompanying diabetes.  The VA 
examiner noted in the January 2000 VA Peripheral Nerves Exam 
report that there is no relationship between the veteran's 
peripheral neuropathy and Agent Orange.  The examination 
report further reflects that the cause of the veteran's 
neuropathy is not known, even though the veteran's private 
doctor performed a number of tests.

The medical evidence clearly indicates that the etiology of 
the veteran's peripheral neuropathy is unknown and does not 
attribute it to exposure to Agent Orange.  While Dr. Manian 
indicated in his February 1995 letter that it was reasonable 
to check into the possibility of the veteran's peripheral 
neuropathy being related to toxin exposure in the past, 
medical testing conducted was unable to determine the cause 
of the veteran's peripheral neuropathy.  Evidence must 
suggest more than a possible outcome to rise to the level of 
equipoise for a successful claim of entitlement for VA 
benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Instead, there must be at least an approximate 
balance of positive and negative evidence for the veteran to 
prevail.  Id.  In the current case, the evidence of record 
does not reveal any evidence which attributes the veteran's 
peripheral neuropathy to exposure to Agent Orange, let alone 
evidence which is an approximate balance of positive and 
negative evidence of such a conclusion.  Accordingly, the 
Board concludes that the preponderance of the evidence 
weighs against the veteran's claim and that service 
connection is not warranted.

Additionally, the Board carefully considered the veteran's 
testimony and statements regarding the etiology of his 
peripheral neuropathy.  While the veteran has alleged that 
his current symptoms were caused by exposure to herbicide 
agents that occurred during active service, the evidence 
does not demonstrate that he has the requisite medical 
training or expertise that would render his opinions 
competent in this matter.  As a layman, he is not qualified 
to render such opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In 
contrast to the veteran's unsupported contentions, the 
medical evidence of record clearly indicates that the 
etiology of the veteran's peripheral neuropathy is unknown 
and not due to a usual cause such as diabetes.

The Board notes that the evidence of record revealed that 
the veteran was adjudicated as eligible for the Agent Orange 
Veteran Payment Program.  The March 1995 letter reflects 
that he was evaluated as 100 percent disabled for the 
program.  Receipt of compensation under the Agent Orange 
Veteran Program, which is a non-governmental and nonprofit 
entity, is based upon standards very different than those 
required to establish service connection and therefore, by 
itself, provides little evidentiary value for a claim of 
service connection.  Brock v. Brown, 10 Vet. App. 155 
(1997).  As such, the fact that the veteran has been awarded 
benefits for Agent Orange exposure in the Agent Orange 
Veteran Payment Program has little bearing upon the matter 
currently before the Board.  As indicated above, the 
competent medical evidence of record does not attribute the 
veteran's peripheral neuropathy to exposure to Agent Orange.

In brief, the medical evidence does not demonstrate that the 
post-service manifestation of peripheral neuropathy in any 
manner is related to the veteran's service.  Even with 
application of the benefit-of-the-doubt doctrine, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection 
for peripheral neuropathy and must be denied.  See 38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


ORDER

Service connection for peripheral neuropathy due to exposure 
to Agent Orange is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

